Citation Nr: 0724006	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to service-connected prostatitis with 
seminal vasculitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO decision, which denied 
a claim for service connection for prostate cancer, to 
include as secondary to service-connected prostatitis with 
seminal vasculitis.

The veteran requested a Board hearing on his January 2005 VA 
Form 9 Appeal.  However, the Board notes that this request 
was later withdrawn in a March 2007 letter from the veteran's 
representative.


FINDING OF FACT

The veteran's prostate cancer is first shown by medical 
evidence dated several years after the veteran's discharge 
from service, and there is no competent evidence showing it 
is related to service or a service-connected disability.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
is not proximately due to or the result of any service-
connected disability, and may not be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1112, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in March 2003 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  With 
specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  Accordingly, the Board 
concludes that any failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claim on the merits.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).  
Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection for 
prostate cancer, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In any event, it is 
noted that notice was indeed afforded in a March 2006 letter.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  The veteran 
underwent a VA examination in June 2003. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2006).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and malignant tumors 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  38 C.F.R. §§ 3.307 and 3.309 
also provide for the presumption of inservice incurrence of 
prostate cancer for veterans who develop this disorder after 
having had inservice exposure to herbicides such as Agent 
Orange.

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The veteran was first diagnosed with prostate cancer in 
January 2003.  See VA Medical Center (VAMC) treatment 
records, January 2003.  In the veteran's October 2003 Notice 
of Disagreement, the veteran specifically stated his belief 
that his prostate cancer is secondary to his service-
connected prostatitis with seminal vasculitis.  On the 
veteran's January 2005 VA Form 9 Appeal, the veteran stated 
his belief that he had prostate cancer while in service or 
was "exposed to some kind of substance to cause the 
cancer."   

In regards to service connection for the cause of the 
veteran's prostate cancer on a presumptive basis, there is no 
medical evidence showing this disability was manifested 
within the first year after his retirement from service (it 
was first diagnosed over 45 years after service).  In 
addition, the veteran did not serve during the Vietnam era, 
as specified under 38 C.F.R. §§ 3.307(a)(6), nor does the 
veteran contend that he served in Vietnam.  As such, this 
presumption is not for application.

The Board concedes that the veteran has been diagnosed with 
prostate cancer, however, the claims folder contains no 
evidence linking this disability to the veteran's service.  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2006); see also, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  There is no evidence that the veteran had or incurred 
prostate cancer in service and no medical opinion that has 
related his prostate cancer to service.  Thus, the veteran's 
claim fails on a direct basis.  See Hickson, supra. 

In addition, the physician at the June 2003 VA examination 
specifically opined that the veteran's prostate cancer was 
most likely not related to his service-connected prostatitis 
and that patients with a history of prostatitis do not go on 
to develop cancer of the prostate.  The Board has identified 
no competent medical evidence that establishes that the 
veteran's prostate cancer is related to his service-connected 
prostatitis with seminal vasculitis disability. 

The Board has considered the veteran's statements made in 
conjunction with his claim; however, the veteran is not a 
medical professional and is not competent to offer an opinion 
as to the etiology of his prostate cancer.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's claim 
fails on a secondary basis.  See Allen, supra.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
prostate cancer, on a presumptive, direct, or secondary 
basis, must be denied.  See 38 U.S.C.A §5107 (West 2002).




ORDER

Entitlement to service connection for prostate cancer, to 
include as secondary to service-connected prostatitis with 
seminal vasculitis is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


